Susan F. Balaschak                                             Andrea S. Hartley (Pro Hac Vice Pending)
AKERMAN LLP                                                    Katherine C. Fackler (Pro Hac Vice Pending)
666 Fifth Avenue, 20th Floor                                   AKERMAN LLP
New York, NY 10103                                             98 Southeast Seventh Street, Ste. 1100
Tel.: (212) 880-3800                                           Miami, FL 33131
Fax: (212) 880-8965                                            Tel.: (305) 374-5600
                                                               Fax: (305) 374-5095
John E. Mitchell (Pro Hac Vice Pending)
AKERMAN LLP
2001 Ross Avenue, Ste. 3600
Dallas, TX 75201
Tel.: (214) 720-4300
Fax: (214) 981-9339

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        )
In re:                                                  )          Chapter 11
                                                        )
REPUBLIC METALS REFINING                                )
CORPORATION, et al.,1                                   )          Case No. 18-13359 (____)
                                                        )
                               Debtors.                 )          (Joint Administration Pending)
                                                        )

     DECLARATION OF SCOTT AVILA, AS CHIEF RESTRUCTURING OFFICER,
       IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

         I, Scott Avila (“Avila”), pursuant to Section 1746 of title 28 of the United States Code,

hereby declare that the following is true to the best of my knowledge:

         1.      I am a principal of Paladin Management Group, LLC (“Paladin”), a financial

advisory firm.       I submit this declaration (the “Declaration”) in my capacity as Chief

Restructuring Officer (“CRO”) of Republic Metals Refining Corporation (“RMRC”), Republic

Metals Corporation (“RMC”), and Republic Carbon Company, LLC (“RCC”), the debtors and

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Republic Metals Refining Corporation, 15 West 47th Street, Suites 206 and 209, New York, NY
10036 (3194), Republic Metals Corporation, 12900 NW 38th Avenue, Miami, FL 33054 (4378), and Republic
Carbon Company, LLC, 5295 Northwest 163rd Street, Miami Gardens, FL 33014 (5833).




46440055;9
debtors-in-possession (together, the “Debtors” or the “Company”), in support of the Debtors'

first day motions described below (the “First Day Motions”) in the above-captioned cases (the

“Chapter 11 Cases”). Except as otherwise noted, I have personal knowledge of the matters set

forth herein.

         2.     As a principal of Paladin, I am primarily responsible for providing the Company

with restructuring and financial advice. I am generally familiar with the Debtors' day-to-day

operations, business, financial affairs, and books and records.

         3.     Prior to my involvement with the Debtors and with Paladin, I was Chief

Executive Officer of Armory Strategic Partners. I also was a Principal in Deloitte’s Corporate

Restructuring Group and Managing Partner at CRG Partners Group (formerly Corporate

Revitalization Partners) (“CRG”) prior to the sale of CRG to Deloitte in 2012. Prior to joining

CRG, I served as a Principal of XRoads Solutions Group, LLC (from 1997 through joining

CRG). Throughout this time, I have served as the Chief Restructuring Officer for numerous

companies guiding each through in-court and out-of-court restructurings. My CRO experience

includes, but is not limited to, Arecont Vision Holdings, LLC, First River Energy, LLC, Beaulieu

Group, LLC, Jamberry Nails, LLC, Kawa Solar Holdings, Limited, Velti, Inc., El Camino

Resources, General Media, Global Motorsports Group, Coast Crane Company, Elephant Bar

Restaurants, ISE Corporation, General Media Group, Kent & Spiegel Direct, Point Blank

Solutions, Sexy Hair Concepts, and The Culver Studios.

         4.     To minimize the adverse effects of filing for chapter 11 on the Debtors,

contemporaneously herewith, the Debtors filed the First Day Motions seeking relief intended to

allow the Debtors to perform and meet those obligations that are necessary to fulfill their duties

as debtors in possession and to continue to operate their business in the immediate future. I am




46440055;9                                       2
familiar with the contents of each First Day Motion and believe (i) the relief sought in each First

Day Motion is critical and necessary to enable the Debtors to operate in chapter 11 with minimal

disruption, and (ii) each First Day Motion constitutes a critical element in achieving a successful

orderly sale and/or liquidation of the Debtors' business and best serves the interests of the

Debtors' estates, their creditors, and all parties in interest.

         5.     I submit this Declaration to provide an overview of the Debtors, their business,

and the Chapter 11 Cases, as well as to support the Debtors' chapter 11 petitions (the “Petitions”)

and the First Day Motions. Except as otherwise indicated herein, all facts set forth in this

Declaration are based upon my personal knowledge of the Debtors' operations and finances,

information learned from my review of relevant documents, information supplied by other

members of the Debtors' management and the Debtors' advisors, or my opinion based on my

experience concerning the Debtors' operations and financial condition. I am authorized to submit

this declaration on behalf of the Debtors, and, if called upon to testify, I could and would testify

competently to the facts set forth herein.

         6.     This Declaration is intended to provide a summary overview of the Debtors and

facts leading up to the commencement of these Chapter 11 Cases. Parts I through V of this

Declaration provide an overview of the business, organizational structure and debt structure, and

the circumstances giving rise to the commencement of these Chapter 11 Cases. Part VI

summarizes the First Day Pleadings filed concurrently herewith.

                                                    I.

                                           THE BUSINESS

         A.     Overview of Company, Assets and Operations

         7.     Founded in 1980 by Richard Rubin, the Debtors are an internationally-recognized

“Good Delivery” refiner of precious metals with a primary focus on gold and silver. Products


46440055;9                                          3
include delivery of refined bars of both gold and silver, grains, and minted and casted investment

grade coins and bars in gold and silver of various designs and sizes. The Debtors have the

capacity to produce approximately 80 million ounces of silver and 350 tons of gold, along with

over 55 million pieces of minted products, per annum. Suppliers ship unrefined gold and silver to

the Debtors for refining from all over the United States and the Western Hemisphere. Precious

metal is refined and, depending on the arrangement with the applicable buyer, the Debtors pay

for unrefined metal either by check or wire transfer or delivery of refined product (physical

metal) in “metals credit” on the London metals exchange, commonly referred to as “Loco

London.” Most often, customers request payment “Loco London.”

         8.    Debtor RMC's principal office is located at 12900 NW 38th Avenue, Miami,

Florida 33054, where RMC runs fully integrated gold and silver refineries (the “Refinery”). The

Debtors' books and records are primarily held at this location. Debtor RMRC's principal office

and operations are located at 15 West 47th Street, Suites 206 and 209, New York, New York

10036. In New York, RMRC services smaller customers in the New York metropolitan area,

such as jewelry manufacturers, precious metal recyclers, and pawnshops, by purchasing metal

from those suppliers, melting it, and sending the melted metals to RMC's Refinery in Florida.

Debtor RCC's principal business office is located at 5295 NW 163rd Street, Miami Gardens,

Florida 33014, where RCC processes spent carbon from metals mines by drying, homogenizing,

sampling, analyzing, and sending to a third party low grade smelter for further processing. The

Debtors also maintain offices at leased premises in Los Angeles, Toronto, Shanghai, and

Mexico. Upon belief, no material assets are held outside the United States.

         9.    Collectively, from its two Debtor locations, as well as through non-debtor

subsidiaries, the Debtors provide numerous products and services to a diverse base of global




46440055;9                                      4
mining corporations, financial institutions and jewelry manufacturers. In addition to refining and

minting, vaulting, assaying and risk management / hedging services. The Debtors also have a

state of the art carbon sampling / processing facility and, prior to the Chapter 11 filing, looked to

further develop their market-leading position through new growth opportunities in high

technology precious metals products and services.

         10.   At the Refinery, the Debtors also maintain an ISO9001 and LBMA approved

laboratory, as well as a fully-integrated fabricated products division including die design and

production, extrusion, flameless casting, machining, and minting of precious metals investment

grade products. The Debtors have a segregated small batch refinery within the Refinery where

materials with diamonds and other precious stones are treated chemically, thus freeing the

precious stones unharmed. The precious metals are refined and recooperated in this circuit as

well.

         11.   The Debtors do not have an office in Lima, Peru, but do have a representative

there who manages the Debtors' compliance in Peru and helps secure metal sourcing there.

         12.   The Debtors also maintain a leased sales office in Shanghai, China for RMC's

wholly-owned subsidiary, Republic Metals Trading (Shanghai) Co., Ltd. ("Republic Shanghai")

with two representatives who maintain direct contact with the Chinese banks in regards to the bar

supply and sales, as well as sourcing consumables (chemicals, supplies, etc.) for the Refinery.

         13.   The Debtors do not have an office in Los Angeles, but employ a sales manager

there who handles all west coast United States refining and product sales efforts. Republic Trans

Mexico Metals (“RTMM”), an indirect, wholly-owned subsidiary of RMC, leases an office and

melt facility in Mexico City (Madero district) where its 15 independent contractors melt/assay

and finance the purchase of precious metals scrap that are sent to the Refinery weekly.




46440055;9                                       5
         14.      In the period prior to the Petition Date, there were approximately two hundred

(200) salaried and hourly employees of Debtor Republic Metals, approximately four (4) salaried

and hourly employees of Debtor Republic Refining, and approximately ten (10) salaried and

hourly employees of Debtor Republic Carbon.

         15.      As required by Local Rule 1007(a)(6), a summary of the Debtors' assets and

liabilities is as follows:

                                 Summary of Assets & Liabilities

                                  Estimated as of November 2, 2018

         (000's)
         Assets                                          Liabilities
         Cash                        $     8,562         Senior Debt         $   177,355
         Inventory                       141,211         Accounts Payable          1,400
         Property. Plant and
         Equipment                        25,000         Metal Obligations        86,346
                                     $   174,773                             $   265,101




                                                   II.

                               ORGANIZATIONAL STRUCTURE

         16.      RMRC and RMC are each owned 100% by the Amended and Restated Richard

Rubin Revocable Trust (the “R. Rubin Trust”). RMC owns 100% of RCC.

         17.      RMC owns 100% of each of non-debtors Republic Shanghai, Republic High Tech

Metals, RMC Diamonds, LLC, RMC2, J&L Republic, LLC, and R&R Metals, LLC. J&L

Republic, LLC and R&R Metals, LLC each own 50% of RTMM.

         18.      I am the Chief Restructuring Officer of the Company. The other individuals who

comprise the Debtors' existing senior management, and tenure (in years) with the Company, are:

               a. Jason Rubin, President and CEO (11);


46440055;9                                         6
               b. David Comite, Treasurer and CFO (20);

               c. Zachary Shair, Refinery Operations Director (7);

               d. James Gavilan, SVP, Business Development (5);

               e. Luis Pena, Head of Global Sales (21);

               f. Alan Silverstein, General Counsel (5);

               g. Richard Lani, Chief Compliance Officer (5);

               h. JR Rao, VP, Environmental Health & Safety (5);

               i. Lindsey Rubin, Corporate Secretary (7); and

               j. Rafael Carbonell, COO (4).

                                                 III.

                                        DEBT STRUCTURE

         A.       The Senior Lenders and the Second Amended and Restated Intercreditor
                  Agreement

         19.      The Senior Lenders (defined below) are parties to that certain Second Amended

and Restated Intercreditor Agreement dated February 19, 2016, as amended from time to time

(the “Intercreditor Agreement”), by and among Bank Hapoalim B.M. (“Hapoalim”), Mitsubishi

International Corporation (“Mitsubishi”), Coöperatieve Rabobank U.A., New York Branch

(“Rabobank”), Brown Brothers Harriman & Co. (“BBH”), ICBC Standard Bank Plc (“ICBCS”),

Techemet Metal Trading LLC (“Techemet”), Woodforest National Bank (“Woodforest”), Bank

Leumi USA (“Leumi”) (Leumi, Rabobank, BBH, Hapoalim, Mitsubishi, ICBCS, Techemet, and

Woodforest are collectively, the “Senior Lenders”). RMC acknowledged and agreed to the

Intercreditor Agreement.

         20.      Each Senior Lender is party to its own respective credit documents with the

Company. Neither the Intercreditor Agreement nor the Senior Lenders’ credit documents provide



46440055;9                                        7
for a syndication or consolidation of the obligations owed the Senior Lenders, and no

administrative agent is appointed to act for the Senior Lenders.

         21.   The Senior Lenders assert blanket liens on all assets of RMC, RMRC, and RCC,

including all personal and real property, instruments and intangibles. The security interest of

each Senior Lender is deemed to be equal priority with the security interest of every other Senior

Lender pursuant to the Intercreditor Agreement (except as otherwise expressly provided therein),

without regard to the time of attachment or perfection of the security interests, the order of filing

financing statements and the giving or failure to give notice of a purchase money security

interest.

         22.   Furthermore, and pursuant the Intercreditor Agreement, after an event of default,

with certain exceptions, the Senior Lenders shall share pro rata all amounts and collections

realized by a Senior Lender from any of RMC's collateral, whether or not such Senior Lender is

perfected.

         B.    RMC's Loans and Precious Metals Lease Agreements

         23.   Rabobank agreed to loan to RMC the principal amount of $45,000,000 at a per

annum contract rate of interest in the amount of a margin plus defined “Base Rate” or LIBOR

and default rate of interest of 2% over the existing rate or 3.2% over the Base Rate, pursuant to a

Promissory Note, Security Agreement and Line Letter Agreement dated on or about June 26,

2017.

         24.   BBH agreed to loan to RMC the principal amount of $15,000,000 at a per annum

contract rate of interest of Overnight LIBOR (or fixed up to 90 days, at Maker’s option) plus

2.00% and default rate of interest of 120% of the rate payable on the due date or demand,

pursuant to a Secured Demand Promissory Note and General Security Agreement Letter

Agreement dated on or about May 20, 2016.


46440055;9                                       8
         25.   Hapoalim agreed to loan to RMC the principal amount of $25,000,000 at a per

annum contract rate of interest of LIBOR plus agreed margin and a default rate of interest of

Hapoalim's prime rate pursuant to an Amended and Restated Promissory Note, Security

Agreement and Letter Agreement dated on or about November 10, 2016.

         26.   Mitsubishi agreed to lease certain precious metals to RMC pursuant to a Metals

Lease Agreement dated November 22, 2016.

         27.   ICBCS agreed to lease a certain amount of silver to RMC pursuant to the FOA

Master Netting Agreement (including any annexes, schedules or exhibits thereto) entered into by

ICBCS (formerly known as Standard Bank Plc) and RMC dated as of January 19, 2011, as

amended and restated from time to time (the “ICBCS Master Netting Agreement”).

         28.   Techemet agreed to lease certain precious metals to RMC a Lease Agreement

dated on or about March 6, 2017.

         29.   Woodforest agreed to loan RMC the principal amount of $15,000,000 at the per

annum contract rate of interest of LIBOR plus 2.25% and default rate at the highest rate allowed

by applicable law, pursuant to a Revolving Line of Credit Promissory Note, Security Agreement,

and Guaranty of Payment and Performance dated on or about October 30, 2017.

         30.   Leumi agreed to loan RMC the principal amount of $25,000,000 at a per annum

interest rate of LIBOR plus 2.25% and default rate of the current rate plus 3% pursuant to the

Line of Credit Note (Discretionary) Security Agreement, Letter Agreement and Pledge

Agreement dated on or about October 31, 2017.

         31.   The loan documents described in the foregoing paragraphs 22 through 29 are

referred to herein collectively, the “Individual Credit Documents”).




46440055;9                                      9
         32.   As required by Local Rule 1007 (a)(5), the name, address, claim amount, brief

description of collateral, estimated value, and statement regarding liens of the Senior Lenders is

attached hereto as Attachment A.

                                               IV.

                                 SUPPLIER AGREEMENTS

         33.   RMC is also a party to approximately 35 agreements (each a “Supplier

Agreement”), providing for the supplier to deliver materials to RMC such as gold and silver dore

bars or other similar raw materials (“Raw Materials”) for refining pursuant to the standards

agreed upon in the Supplier Agreement.

         34.   Generally, upon completion of RMC's obligations to refine the Raw Materials

under a Supplier Agreement, the Supplier has the option to elect that RMC transfer the value of

the refined material to the Supplier's designated account, or alternatively, may have the

“Recoverable Metals” due from each lot of Refined Material transferred to the Supplier's

designated metal account.

         35.   It is estimated that total outstanding Supplier obligations are approximately

$86,346,000.

                                               V.

                   EVENTS LEADING TO THE CHAPTER 11 FILING

         A.    Liquidity Demands on the Company

         36.   In April 2018, the Debtors discovered a significant discrepancy in its inventory

accounting as part of its preparation of 2017 year end financials and quarterly financials for the

first quarter, 2018. This led to the Debtors retaining the accounting firm of Eisner-Amper to

conduct a physical inventory. On June 8, 2018, Eisner-Amper conducted the physical inventory




46440055;9                                     10
and, thereafter, on June 20, 2018, delivered a final report that confirmed inventory discrepancies

in the Debtors' books and records.

         37.      On June 24, 2018 in Miami, the Debtors organized a meeting of the Senior

Lenders to discuss the inventory issue. The Debtors' request was for the Senior Lenders to give

the Debtors the necessary breathing room to continue to operate as a going concern for the near

future in order to further evaluate and understand the inventory issues and develop a plan to

either immediately rectify the inventory issues or otherwise restructure the Debtors.

         B.       The Default Notices

         38.      On July 10, 2018, the Senior Lenders served termination, default and demand

notices on RMC that among other things, accelerated all debt obligations and terminated lease

obligations under the Individual Credit Documents pursuant to the Default Notices (as defined

below). On or about July 10, 2018, ICBCS, one of the Senior Lenders, also exercised its rights

under the ICBCS Master Netting Agreement and the Unallocated Precious Metals Accounts

Agreement dated Mary 28, 2015 (as novated, amended, restated, modified or supplemented from

time to time) between ICBCS and RMC (the “London Clearing Account Agreement”) resulting

in RMC’s loss of access to and use of its London clearinghouse account maintained by ICBCS

(the “London Clearing Account”), and for all intents and purposes, ended the Debtors' ability to

service customer deliveries via “Loco London” credit transactions. On July 10, 2018, the Senior

Lenders issued the following notices to the Debtor:

               a. By letter dated July 10, 2018, Rabobank sent RMC a Notice of Demand for
                  Payment Under Line Letter Agreement;

               b. By letter dated July 10, 2018, Techemet sent RMC a Notice of Early Termination
                  Date Under Lease Agreement;

               c. By letter dated July 10, 2018, BBH sent RMC a Notice of Demand for Payment
                  Under Loan Documents;



46440055;9                                       11
               d. By letter dated July 10, 2018, Bank Hapoalim B.M., New York Branch sent RMC
                  a Notice of Demand for Payment Under Line Letter Agreement;

               e. By letter dated July 10, 2018, Bank Leumi USA sent RMC a Notice of Demand
                  for Payment Under Line Letter Agreement;

               f. By letter dated July 10, 2018, Woodforest National Bank sent RMC a Notice of
                  Acceleration and Demand for Payment;

               g. By electronic mail dated July 10, 2018, Mitsubishi sent RMC a Notice of Event of
                  Default; and

               h. By letter dated July 10, 2018, ICBCS sent RMC a Notice of Liquidation Date and
                  Termination of Transactions Under Master Netting Agreement.

(each of the foregoing, collectively, the “Default Notices”).

         C.       The Forbearance Agreement and Sale Process

         39.      At or about that same time, the Debtors contacted a major, strategic metals refiner

about the possible acquisition of the Debtors as a going concern (the “Potential Buyer”). Shortly

thereafter, the Potential Buyer produced a letter of intent to acquire the Debtors' business. This

lead to an immediate call between the Debtors, the Senior Lenders and the Potential Buyer. As a

result of this call, among other reasons, the Senior Lenders agreed to forebear, temporarily, and

allow the Debtors to operate in the ordinary course, pending negotiation of a more formal

forbearance arrangement to allow the Debtors to pursue a sale with the Potential Buyer, or

otherwise to pursue a sale on a broader scale. On or about July 16, 2018, an agreement was

reached whereby RMC’s access to and use of its London Clearing Account, and the net credits

therein, were restored allowing the Debtors to service customer deliveries via “Loco London”

credit transactions.

         40.      Substantial, extensive negotiations ensued which ultimately resulted in the

execution of a Forbearance Agreement on August 7, 2018 (the “Forbearance Agreement”),

which then became effective on August 17, 2018 (the “Forbearance Effective Date”). The Senior



46440055;9                                        12
Lenders agreed, among other things, to forbear during the Forbearance Period (as defined

therein) from making demand for payment under their respective Individual Credit Documents

and exercising their respective rights and remedies under or in connection with any and all of the

Individual Credit Documents and the Intercreditor Agreement, arising from all Existing Defaults

(as defined therein).

         41.     With the Forbearance Agreement in place, the Company immediately retained

SSG Capital (“SSG”) as investment banker to assist with the sale of the Debtors' business to the

Potential Buyer, or otherwise market the Debtors' business on a broader scale.

         42.     Intense and good faith negotiations with the Potential Buyer continued for over

three (3) months. No broader marketing effort was undertaken as all parties, including the

Debtors and the Senior Lenders, agreed that a broader marketing effort would likely be

detrimental to the Debtors' business in light of the nature of the metals refining and trading

industry (a very small market and closed knit industry). Despite numerous, lengthy telephone

calls, an in-person meeting in New York City, and multiple exchanges of term sheets and offers,

the Debtors and the Senior Lenders were unable to reach terms with the Potential Buyer

acceptable to the Senior Lenders. The Forbearance Agreement also terminated prior to the

Petition Date.

         43.     On or about October 18, 2018, ICBCS exercised its right to suspend the Debtors'

access to the London Clearing Account. Thereafter, the Senior Lenders informed the Debtors

that the Senior Lenders were ceasing negotiations with the Potential Buyer.

         44.     Notwithstanding what appeared to be the cessation of discussions with the

Potential Buyer, and concurrently during the Debtors' preparations for Chapter 11, the Debtors,

Lenders and Potential Buyer continued to discuss what, if any, acquisition prior to and outside of




46440055;9                                      13
a Chapter 11 might be possible. By October 26, 2018, the parties were extremely close to

finalizing the material terms of an immediate, going concern acquisition of the Debtors by the

Potential Purchaser, with the last open diligence items to be resolved by October 31, 2018.

         45.   Unfortunately, the Potential Buyer, Debtors and Lenders were unable to finalize

the terms of an acquisition by the end of the day, October 31. With limited cash, and the

inability to trade metals or deliver refined goods, the Debtors commenced these proceedings on

November 2, 2018, to run an orderly sale process of their assets and operations. It is the Debtors

intent to attempt to sell the Company as a going concern, but if unsuccessful, the Debtors will

engage in a process to liquidate their assets and inventory for the ratable benefit of their

creditors.

         46.   In addition to Paladin, the Debtors are seeking to retain Akerman LLP

(“Akerman”) as their lead restructuring counsel in this Case. The Debtors have chosen Donlin

Recano & Co., Inc. (“Donlin”) to serve as claims and noticing agent.

                                                VI.

      SUMMARY OF FIRST DAY MOTIONS, PLEADINGS & OTHER REQUIRED
                DISCLOSURES OF PER THE LOCAL RULES

         47.   Concurrently with the filing of the Petition, the Debtors submitted, for the Court’s

approval, a number proposed orders accompanying the First Day Motions (the “First Day

Orders”), which the Debtors believe are necessary to enable them to operate with minimum

disruption and to maximize value to the creditors. The Debtors request the Court enter each of

the First Day Orders, as each is a critical element in maintaining stable business operations

during the liquidation process. A description of the relief requested and the facts supporting entry

of each of the First Day Orders is set forth below.




46440055;9                                      14
         A.    Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the
               Debtors to Use Cash Collateral, (II) Granting Adequate Protection to the
               Prepetition Secured Lenders, (III) Scheduling a Final Hearing, and (IV)
               Granting Related Relief

         48.   The Debtors seek an Order authorizing them to use Cash Collateral (as defined

therein), granting the Senior Lenders adequate protection as a result of the Debtors' use of certain

prepetition collateral, modifying the automatic stay, and granting related relief to facilitate the

Debtors' ability to use Cash Collateral on terms acceptable to the Senior Lenders.

         49.   The Debtors also seek approval of certain stipulations and releases by and

between the Debtors and the Senior Lenders, subject to a challenge period, as set forth in the

Motion, together with approval of a 13-week operating budget.

         50.   Finally, the Debtors seek approval of a 13-week budget to facilitate their ability to

operate in Chapter 11. I believe approval of the Budget and the relief requested in connection

therewith is critical to Debtors' ability to operate successfully going forward and to comply with

their duties and obligations under the other First Day Orders.

         B.    Motion for Entry of Interim and Final Order (I) Authorizing Debtor to, In
               the Ordinary Course, (A) Use Its Cash Management System, Bank Accounts,
               and Business Forms and (B) Perform Intercompany Transactions, (II)
               Authorizing Banks and Financial Institutions to Honor and Process All
               Related Check and Electronic Payment Requests, and (III) Granting Related
               Relief

         51.   The Debtors seek permission to continue to utilize their cash management system

during these bankruptcy cases. The Debtors have an established cash management system they

utilize to collect, manage, and disburse funds used in the Debtors' operations in the ordinary

course of business (the “Cash Management System”). The Cash Management System enables the

Debtors to facilitate their cash forecasting and reporting, monitor the collection and disbursement

of funds, and maintain control over the administration of their bank accounts.




46440055;9                                      15
         52.   As of the Petition Date, RMRC maintains bank accounts with TD Bank, N.A., and

Bank Leumi USA (the “RMRC Banks”). As of the Petition Date, RCC, maintains bank accounts

with TD Bank, N.A. and HSBC (the “RCC Banks”). As of the Petition Date, RMC maintains

bank accounts with the following banks: Fifth Third Bank; HSBC; Woodforest National Bank;

Bank Hapoalim B.M.; Bank Leumi USA; Brown Brothers Harriman & Co.; ICBC Standard

Bank; and TD Bank, N.A (the “RMC Banks” and, collectively with the RMRC Banks and RCC

Banks, the “Cash Management Banks”). In connection with the Cash Management System, the

Debtors collectively maintain nineteen (19) bank accounts in their names (the “Bank Accounts”)

with the various Cash Management Banks. In the ordinary course of business, the Debtors

routinely transfer money between the Bank Accounts via wire transfers and other electronic

funds transfers.

         53.   Because the Debtors operate a centralized cash management system,

intercompany receivables and payables are created in the ordinary course of business

(collectively, the “Intercompany Claims”). As funds are disbursed throughout the Cash

Management System and as business is transacted by and among non-Debtor entities, at any

given time there may be Intercompany Claims owing by the Debtors to a non-Debtor entity, and

vice versa. Certain Intercompany Claims have historically been settled on a monthly basis while

others have not, but may be reflected as receivables and payables, as applicable, in the entity's

accounting system. The Debtors can, therefore, ascertain, trace, and account for all Intercompany

Transactions and will be able to continue doing so on a postpetition basis.

         54.   The Debtors also seek to continue to use their current business forms, checks,

business cards, letterhead, purchase orders, and invoices (the “Business Forms”). Given the

Debtors' well established cash management structure, to minimize the expense to the Debtors'




46440055;9                                      16
estates associated with developing and/or purchasing new forms, the delay in conducting

business prior to obtaining such forms, and the confusion of suppliers and other vendors, the

Debtors seek authority to continue to use their Business Forms as such forms existed

immediately prior to the Petition Date, without reference therein to the Debtors' status as

debtors-in-possession.

         55.   I believe preserving the Cash Management System and Business Forms in their

current forms will assist the Debtors in operating smoothly as they transition into their new roles

as debtors-in-possession and will minimize disruption and distractions that would might arise

from implementing new systems at this critical juncture, thereby preserving and maximizing the

return to creditors in these bankruptcy cases.

         C.    Motion of Debtors Pursuant to Fed. R. Bankr. P. 1015(b) for Entry of Order
               Directing Joint Administration of Chapter 11 Cases

         56.   The Debtors seek entry of order directing joint administration of their bankruptcy

estates for procedural purposes only. I believe that joint administration will yield significant cost

savings by improving efficiency in administration of the Debtors' interrelated chapter 11 cases.

Absent the relief requested herein, the Debtors would be forced to prepare, replicate, file and

serve duplicative notices, applications, and orders in each case. I believe joint administration

would reduce such duplicative work, both for the Debtors and for the Court. The Debtors seek

only procedural consolidation and not substantive consolidation, and therefore believe that such

relief will not adversely affect any of the Debtors' creditors.

         D.    Debtors' Emergency Motion for Entry of an Order (I) Granting an Extension
               of Time to File Schedules and Statements, and (II) Granting Related Relief

         57.   The Debtors seek additional time to compile information and complete their

schedules. The Debtors have begun compiling the information required to complete their

Schedules and Statements. Nevertheless, as a consequence of the complexity of the Debtors'


46440055;9                                        17
business operations, coupled with the limited time and resources available, the Debtors have not

yet finished gathering such information.

         58.    Given the numerous critical operational matters that the Debtors' accounting and

legal personnel must address in the early days of these Chapter 11 Cases, and the volume of

information that must be reviewed, prepared, and included in the Schedules and Statements, the

Debtors anticipate they will be unable to complete their Schedules and Statements within the

time required under Bankruptcy Rule 1007. Moreover, the Debtors respectfully submit that

focusing the attention of key accounting and legal personnel on vital operational and

restructuring matters during the critical first weeks after filing the Chapter 11 Cases, rather than

on preparing their Schedules and Statements, will facilitate the Debtors' smooth transition into

Chapter 11 and maximize the value of the Debtors' estates for the benefit of creditors and all

parties in interest.

         59.    Accordingly, the Debtors seek entry of an Order (extending by an additional thirty

(30) days the date by which each of the Debtors' Schedules and Statements must be filed. I

believe this additional time will assist the Debtors in complying with the duties to provide

complete and accurate information regarding their assets, liabilities, and operations to the Court,

creditors, and parties-in-interest.

         E.     Debtor's Emergency Motion for Order Approving the Form and Manner of
                Notice of the Case to Creditors and Parties in Interest

         60.    The Debtors seek authority to prepare and serve the notice of commencement of

these bankruptcy cases. The burden would otherwise fall on the Court and the United States

Trustee. The Debtors also seek for the Court to approve the form of notice proposed in this

motion, which is more closely tailored to the needs of this case than the national form and will




46440055;9                                      18
efficiently communicate important information to creditors. I believe the proposed form and

manner of notice is reasonable and appropriate under the circumstances.

         F.    Debtors' Application for an Order Pursuant to 28 U.S.C. § 157(c) and
               S.D.N.Y. LBR 5075-1 (I) Approving Retention and Appointment of Donlin,
               Recano & Company, Inc. as Claims and Noticing Agent to Debtors Effective
               Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief

         61.   The Debtors request, pursuant to 28 U.S.C. § 156(c) and the Local Rules for the

United States Bankruptcy Court for the Southern District of New York, authorization to (i)

employ and retain Donlin as claims and noticing agent for the Debtors and (ii) to appoint Donlin

as agent of the Bankruptcy Court.

         62.   Based on Donlin’s experience in providing similar services in large chapter 11

cases, I believe that Donlin is eminently qualified to serve as Claims and Noticing Agent in this

Chapter 11 case. A detailed description of the services that Donlin has agreed to render and the

compensation and other terms of the engagement are provided in the Donlin’s Retention

Application.

         63.   I believe the retention and appointment of Donlin in connection with the

administration of this chapter 11 case is in the best interest of the Debtors and their estates and

will enable the Debtors to continue to effectively liquidate its business in chapter 11 without

disruption.

         G.    Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing
               Debtors to (A) Pay Pre-Petition Wages and Other Compensation and
               Employee Benefits, and (B) Continue Existing Employee Benefit Plans and
               Programs, (II) Authorizing Banks and Financial Institutions to Pay All
               Checks and Electronic Payments Requests, (III) Approving the Debtors'
               Discretionary Employee Incentive Programs

         64.   The Debtors seek authorization, but not direction, to (a) pay pre-petition wages

and other compensation, employee business expense allowances and reimbursements, employee

benefits, and (b) continue existing employee benefit plans and programs, (ii) for banks and other


46440055;9                                      19
financial institutions to receive, process, honor, and pay all checks and electronic payment

requests relating to the foregoing, and (iii) continue the Debtors' discretionary employee

incentive programs.

         65.   The Debtors employ employees who perform a broad spectrum of services for the

Debtors, including, without limitation, marketing, ensuring compliance with various regulatory

scheme, various operational, technical, and managerial roles at the Refinery and related

laboratories, finance and accounting, and information technology services (the “Employees”).

               a.     Wages

         66.   As of the Petition Date, the Debtors estimate the aggregate amount of accrued

Employee Wages (excluding Payroll Taxes and Deductions, defined below) earned prior to the

Petition Date that remain unpaid totals approximately $85,000 (the “Unpaid Wages”).

               b.     Business Expenses

         67.   The Debtors maintain corporate credit cards for Employees to use for certain

business expenses, and also reimburse Employees for certain business expenses not paid with

those credit cards. The Debtors seek to pay all such obligations outstanding as of the petition

date and to continue to use the corporate credit cards and to reimburse Employees for business

expenses as they operate in these cases.

               c.     Health Insurance

         68.   The Debtors offer health insurance to Employees through United Healthcare, as

well as various other plans for dental, vision, COBRA, and mental wellness (the “Health

Insurance Programs”). Both the Debtors and the Employees contribute to the premium payment

requirements for these plans, however, the Debtors pay approximately $170,000 per month for

their portions of the medical premium. The Debtors seek authority to: (a) continue to provide the

Health Insurance Programs for the Employees in the ordinary course of business; (b) continue to


46440055;9                                     20
honor obligations under such benefit programs, including any premiums and administrative fees;

and (c) pay any amounts owed the Health Insurance Programs to the extent that they remain

unpaid as of the Petition Date.

                   d.     Vacation, Sick, Holiday and Leave Benefits

         69.       The Debtors provide certain of the Employees with paid vacation time (the

“Vacation Time”) as well as paid sick time and other paid time off (collectively, with the

Vacation Time, the “Paid Time Off”). These programs are typical and customary, and continuing

to offer them is necessary for the Employees to remain during the reorganization process.

Because Vacation Time and Paid Time Off are accrued and used by Employees based on the

anniversary date of each Employee's hire by the Debtors, it is difficult to precisely quantify the

cost of accrued Vacation Time and Paid Time Off as of the Petition Date. However, the Debtors

estimate that as of the Petition Date the value of Vacation Time is approximately $375,000. The

Debtors seek authority to: (a) continue to provide Paid Time Off to the Employees in the

ordinary course of business; (b) continue to honor obligations under such benefit programs,

including any premiums and administrative fees; and (c) pay any amounts the Debtors owe to

Employees on account of Paid Time Off to the extent that such amounts remain unpaid as of the

Petition Date.

                   e.     Employee Incentive and Bonus Programs

         70.       The Debtors have discretionary incentive plans designed to provide additional

compensation and other benefits to Employees to encourage exceptional Employee performance

for the benefit of the Debtors' business (collectively, the “Discretionary Employee Incentive

Programs”). The Discretionary Employee Incentive Programs include:

                  discretionary yearly bonuses paid in the first quarter of each year, and
                   based upon the Employee's performance in the previous year;



46440055;9                                        21
                  an additional incentive for silver smelters paid once per quarter at the
                   beginning of the following quarter, which is based on six categories of
                   performance;

                  a $60 per payroll incentive for employees who participate in the voluntary
                   emergency responder program;

                  a $20-50 discretionary bonus paid by the Department of Environmental
                   Health and Safety; and

                  monthly and quarterly safety incentive bonuses.

         71.       The Debtors typically pay approximately $6,000-7,000 per month under the

Discretionary Employee Incentive Programs. The Debtors seek authority to continue to honor

each of the Discretionary Employee Incentive Programs after the Petition Date, as such programs

may be modified, amended, or supplemented from time to time in the ordinary course of the

Debtors' operations, including payment of any pre-Petition amounts outstanding on account of

the Discretionary Employee Incentive Programs.

                   f.     401(k) and Disability Insurance

         72.       The Debtors also provide disability insurance and a 401(k) retirement savings

plan. These programs are typically and customary, and continuing to offer them is necessary for

the Employees to remain during the orderly liquidation of the Debtors’ business affairs.

         73.       The Debtors request entry of an Order (a) authorizing the Debtors to pay, in their

sole discretion, all payments required under or related to Employee Wages, Unpaid Wages,

Reimbursable Expenses, Payroll Taxes, and Deductions (each as defined above and collectively,

the “Employee Compensation”); (b) authorizing the Debtors to continue to satisfy or honor, in

their sole discretion, Paid Time Off Policies (collectively, the “Employee Benefits” and, together




46440055;9                                         22
with the Employee Compensation, the “Employee Obligations”)2 and all costs incident to the

foregoing, and to continue to honor its practices, programs and policies for its Employees, as

those practices, programs and policies were in effect as of the Petition Date and as such

practices, programs and policies may be modified, amended, or supplemented from time to time

in the ordinary course of the Debtors' business; and (c) authorizing and directing the applicable

banks and other financial institutions (collectively, the “Disbursement Banks”) to receive,

process and pay any and all checks drawn on the Debtors' payroll and general disbursement

accounts (collectively, the “Disbursement Accounts”), and automatic payroll transfers to the

extent that those checks or transfers relate to any of the foregoing; and (d) approving the

Discretionary Employee Incentive Programs.

         74.      Additionally, the Debtors seek authority to honor, pay, satisfy, or remit all claims

and pre-petition obligations related to the Discretionary Employee Incentive Programs.

         75.      I believe the relief requested in this motion is essential to preventing serious and

damaging losses of personnel that are central to the Debtors' operations. Without being

compensated for their time via the Employee Obligations, many of the Employees will likely

seek alternative employment and it will be difficult for the Debtors to continue to operate with

such attrition.

         H.       Debtors' Motion for Order (I) Authorizing the Debtors to Pay Certain Pre-
                  Petition Taxes, and (II) Granting Related Relief

         76.      The Debtors seek Court authority, but not direction, to pay certain taxes (the

“Taxes”) in the ordinary course of their business. The Debtors estimate that the Taxes amount to

$50,000 as of the date of filing. I believe that paying these tax obligations now is reasonable and

2
  The Debtors believe that the Employee Obligations described herein constitute a comprehensive list of such
obligations. To the extent any plan, program or other obligation was inadvertently omitted, however, the term
“Employee Obligations” includes such plan, program or other obligation.



46440055;9                                           23
necessary because (a) certain of the Taxes are not property of the estate pursuant to section

541(a) of the Bankruptcy Code; (b) paying the Taxes will avoid distracting and costly audits,

liens, penalties and other enforcement actions while the Debtors focus on reorganizing their

businesses and obligations; (c) the Debtors’ directors and officers may be held personally liable

for the non-payment of certain Taxes; and (d) certain Authorities may take precipitous actions

against the Debtors’ directors and officers for unpaid Taxes, which would distract the Debtors

from their efforts to complete a successful reorganization.

         I.    Debtors' Emergency Motion for Entry of Interim and Final Orders (I)
               Determining that Utility Providers Have Been Provided with Adequate
               Assurance of Payment, (II) Approving Proposed Adequate Assurance
               Procedures, (III) Prohibiting Utility Providers from Altering, Refusing, or
               Discontinuing Utility Services, (IV) Determining that Debtors are not
               Required to Provide any Additional Assurance, (V) Scheduling a Hearing to
               Consider Entry of a Final Order, and (VI) Granting Related Relief

         77.   The Debtors intend to pay post-petition obligations owed to the Utility Providers

in the ordinary course. The Debtors seek to pay all pre-petition amounts, as well, as adequate

assurance of payment for electricity, telephone, water, waste disposal, internet, and other

essential services (collectively “Utility Services”), in lieu of an additional deposit. I believe

payment of prepetition amounts is in the best interest of the estates because the Debtors are

current on all obligations to the providers of the Utility Services (the “Utility Providers”) and

posting, by way of example, one additional month of estimated service for each Utility Provider

would far exceed and actually be a greater detriment to the Debtors' cash flow than simply

paying the Utility Providers in the ordinary course of business, to include payment of prepetition

amounts. The Debtors estimate they make payments for Utility Services in the total amount of

$180,000 per month.

         78.   The Debtors also request, as additional adequate assurances, the Utility Providers

be allowed to continue to debit the Debtors' bank accounts for Utility Services, in the ordinary


46440055;9                                      24
course of business. The Debtors assert that they have sufficient availability of funds to pay the

amounts described herein in the ordinary course of business by virtue of cash reserves and

expected cash flows from business operations as set forth in Budget.

         79.    The Debtors submit that payment of any prepetition amount owed, in the ordinary

course of business, and in conjunction with the continued ability to debit the Debtors' accounts

for amounts owed, demonstrates the Debtors' ability to pay for future Utility Services in the

ordinary course of business and constitutes adequate assurance to the Utility Providers (the

“Proposed Adequate Assurance”).

         80.    The Debtors seek entry of orders pursuant to sections 105(a) and 366 of the

Bankruptcy Code and Bankruptcy Rule 6004, (a) determining that the Utility Providers have

been provided with adequate assurance of payment within the meaning of section 366 of the

Bankruptcy Code by virtue of the Proposed Adequate Assurance, (b) approving the Adequate

Assurance Procedures, (c) prohibiting the Utility Providers from altering, refusing, or

discontinuing Utility Services on account of prepetition amounts outstanding or on account of

any perceived inadequacy of the Adequate Assurance Procedures, and (d) determining that the

Debtors are not required to provide any additional assurance beyond what is proposed in this

Motion. I believe this relief is necessary to avoid immediate and irreparable harm to the Debtors

and their estates.

         J.     Debtors' Emergency Motion for Entry of Order (I) Authorizing but not
                Directing Debtors to (A) Maintain Existing Insurance Programs and Existing
                Insurance Premium Financing Agreement, and (B) Fund All Obligations in
                Respect Thereof, and (II) Granting Related Relief

         81.    The Debtors seek authorization, but not direction, to maintain their insurance

policies during these cases. In connection with the operation of the Debtors' business, the

Debtors maintain comprehensive insurance programs (collectively, the “Insurance Programs”)



46440055;9                                     25
that include a variety of policies through several different insurance carriers (collectively, the

“Insurance Carriers”). The premiums with respect to certain of the Insurance Programs are

financed pursuant to a premium financing agreement between AFCO Credit Corporation

(“AFCO”) and Republic Metals Corporation.

         82.   The Insurance Programs protect the Debtors and their personnel against various

risks that may arise in the course of the Debtors' business. To protect the Debtors against such

risks, the Insurance Programs include the following types of coverage: Director & Officer

Liability, Crime & Flood, General Liability and Commercial Property Policies, Workers'

Compensation, Pollution Policies, and Automobile Insurance.

         83.   I believe having the authority to continue the Insurance Programs and to pay the

Debtors' obligations under the Premium Financing Agreement is necessary to protect and

preserve the value of the Debtors' assets during these bankruptcy cases.

         84.   Absent payments by the Debtors for the purpose of funding the Insurance

Obligations, the Insurance Programs and the Premium Financing Agreement will not be funded

and the Debtors' coverage under the Insurance Programs can be voided. Disruption of the

Debtors' insurance coverage will expose the Debtors to serious risks, including possibly (a)

incurring direct liability for the payment of claims that otherwise would have been payable by

the Insurance Carriers under the Insurance Programs, (b) incurring material costs and other

losses that otherwise would have been reimbursed by the Insurance Carriers under the Insurance

Programs and which could be treated as administrative claims in the Cases, (c) losing good-

standing certification to conduct business inasmuch as the jurisdiction in which they operate

requires the Debtors to maintain certain levels of insurance coverage, (d) being unable to obtain




46440055;9                                     26
similar types of insurance coverage, and (e) incurring higher costs for re-establishing lapsed

policies or obtaining new equivalent coverage.

         85.   Under the Premium Finance Agreement, the Debtors are obligated to make

monthly payments to AFCO in the amount of $19,107.60. The Debtors previously funded

$46,485.48 toward the down payment of the Premium Finance Agreement. In the aggregate, in

2018 the Debtors will or have paid in the aggregate approximately $240,000 as to the Insurance

Obligations.

         86.   Accordingly, the Debtors seek this Court's authorization, but not direction, to pay

any such outstanding amounts and other amounts as may come due in order to maintain their

insurance coverage.

         K.    Disclosures Pursuant to Local Rule 1007

         87.   Pursuant to Local Rule 1007(a)(4) and (a)(5), a list of the Top 30 unsecured

creditors of the Debtors (on a consolidated basis) and the Top 5 Secured Creditors is attached

hereto as Attachment 2 (the “Creditor Disclosures”).

         88.   Pursuant to Local Rule 1007(b)(1), the estimated payroll for the first thirty (30)

days of the Case for employees (other than the senior officers, directors and shareholders) is

$1,140,021.00.

         89.   Pursuant to Local Rule 1007(b)(2)(A), the aggregate amount proposed to be paid

to stockholders, directors and officers of the Company (Jason Rubin, Rose Rubin, Lindsey

Rubin, Alan Silverstein, David Comite, and Raphael Carbonell) for the first thirty (30) days of

the Case is $121,808.00.

         90.   Pursuant to Local Rule 1007(b)(3), reference is made to the Cash Collateral

Budget submitted with the Cash Collateral Budget.




46440055;9                                       27
                                                  VII.

                                              Conclusion



         91.    I believe approval of the First Day Orders is in the best interest of all

stakeholders.


         I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 2, 2018.




46440055;9
                       ATTACHMENT A - SECURED LENDERS

    NO.              NAME AND                         CLAIM              COLLATERAL              VALUE OF
                      ADDRESS                       AMOUNT3              DESCRIPTION            COLLATERAL4
    1.    Coöperatieve Rabobank U.A., New          $31,730,463.98          All Assets            $174,773,000
          York Branch
          245 Park Avenue, 37th Floor
          New York, New York 10167

    2.    Brown Brothers Harriman & Co.            $9,098,340.92            All Assets            $174,773,000
          140 Broadway
          New York, New York 10005

    3.    Bank Hapoalim B.M.                       $11,372,926.15           All Assets            $174,773,000
          1120 Avenue of the Americas
          New York, New York 10036

    4.    Mitsubishi International Corporation     $54,278,325.84           All Assets            $174,773,000
          655 Third Avenue
          New York, New York 10017

    5.    ICBC Standard Bank Plc                   $20,034,083.29           All Assets            $174,773,000
          20 Gresham Street
          London, EC2V 7JE
          United Kingdom

    6.    Techemet Metal Trading LLC               $14,447,158.99           All Assets            $174,773,000
          6025 Genoa Red Bluff Road
          Pasadena, Texas 77507

    7.    Woodforest National Bank                 $13,647,511.39           All Assets            $174,773,000
          1330 Lake Robbins, Suite 500
          The Woodlands, TX 77380

    8.    Bank Leumi USA                           $22,745,852.32           All Assets            $174,773,000
          579 Fifth Avenue
          New York, NY 10017




3
         Outstanding principal amounts as of the Petition Date exclusive of unpaid interest, fees and expenses which
continue to accrue on the terms set forth in the applicable loan and lease documentation.
4
         The exact value of the Debtors’ assets is unknown at this time. The Secured Lenders assert their claims as
secured claims to the extent of the value of the collateral and as unsecured claims to the extent of any deficiency.



46440055;9                                               2
